Citation Nr: 1817936	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 2, 2010 for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and W.M.


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1944 to June 1946. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran claim for PTSD was a new claim and no effective date for the grant of service connection is applicable earlier than the date when the claim was received.  Earlier denials of service connection for an acquired psychiatric disorder were on file and PTSD was first clinically established and related to service as part of the claim filed on November 2, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 2010 for service connection for PTSD are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.

The Veteran was afforded Compensation and Pension examinations in January 2011 and July 2013, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that the grant of service connection for PTSD should have an effective date earlier than November 2, 2010 because he had submitted claims for anxiety and a nervous condition secondary to a skin condition as early as 1956.  He received treatment for these disorders from the 1950s through the 1980s.  He further contends that the earlier examinations would have indicated the same findings as for PTSD, but the term was not then widely used.  The Veteran asserts that, as treatment and examinations were made in this earlier period, they should not be discounted from the overall treatment for psychiatric disorders for which he has made claims and the effective date should reflect this, at least as by being prior to 2010.  

PTSD 

An October 2010 psychology outpatient note at Brockton VA stated an Axis I diagnosis of anxiety NOS (not otherwise specified), rule out PTSD, complicated grief reaction, and alcohol misuse (rule out alcohol abuse).  A claim for service connection of PTSD was received on November 2, 2010.  The record reflects that there were prior final denials of service connection for an acquired psychiatric disorder.

In January 2011, the Veteran underwent a VA examination for PTSD, in which the Veteran reported receiving intermittent outpatient mental disorder treatment in the 1970s and 1980s and has been treated since August 2010.  The January 2011 VA examiner noted the Veteran's prior Axis I diagnosis of PTSD and concluded the Veteran currently met the criteria for that diagnosis.  No opinion was requested.  

In February and March 2012, the Veteran presented for continued treatment for PTSD at Brockton VA, during which his diagnosis now included PTSD, with the other parts from the October 2010 diagnosis remaining unchanged.

In July 2013, the Veteran presented for another VA examination for PTSD, in which the VA examiner stated a current diagnosis of PTSD.  He noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The July 2013 VA examiner concluded the Veteran has occupational and social impairment with reduced reliability and productivity.  He added he was capable of managing his financial affairs.  No opinion was provided.  

The record further indicates that the Veteran presented for psychotherapy at Brockton VA in April 2016, with the same diagnosis in place.  

Earlier Effective Date

38 U.S.C. § 5110 (a) determines the effective date for both original claims for service connection and for claims reopened after final adjudication.  In either case, the proper effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a).  

When the Veteran submitted his July 1985 Statement in Support of Claim, it stated that he was "initiating a claim for Post Traumatic Stress Disability."  At the time of this submission, the record contained no findings of PTSD.  A September 1985 VA examination did not address PTSD specifically and provided no diagnosis of any psychiatric disorder.  The Veteran's statement in his July 1986 correspondence refers to the "new claim for . . . Traumatic Stress."  However, no submissions from the Veteran of evidence of PTSD followed to support the claim.

In his November 2010 Statement in Support of Claim, the Veteran requested a VA examination for PTSD and stated he is being treated at Brockton VA by three treatment providers, as well as providing details and background of war experiences to support his claim.  It appears from the subsequent record that the RO treated this statement as the submission of a new claim, as indicated by the handwritten note, "claim PTSD . . .  rec'd 11-2-10," on the blank page following the statement.  Treatment and therapy records from Brockton VA followed as submissions and in the Veteran's January 2011 VA examination he received a diagnosis for PTSD.  His second VA examination in July 2013 maintained the same diagnosis.  

The July 2012 Statement in Support of Claim expresses the clear contention of the Veteran that the effective date should be based on an earlier date when he had made claims for anxiety and a nervous condition as secondary to his skin condition, as the same symptoms would have been noted in the earlier examinations.  He adds in the statement accompanying his July 2016 Notice of Disagreement that the term "PTSD" was not widely used in that earlier period.  It is noted that there were prior final denials of file concerning to service connection for an acquired psychiatric disorder.

However, the specific claim for PTSD was first initiated in July 1985; described by the Veteran himself in his July 1986 statement as new; submitted again in November 2010 and treated as a new claim by the RO; and granted service connection at a 50 percent evaluation in April 2011.  Regardless of any of the Veteran's prior claims for psychiatric conditions variously characterized as a nervous condition due to his skin condition or as anxiety, the new claim was for PTSD; his Axis I treatment diagnoses while undergoing therapy at Brockton VA included PTSD; the findings upon two VA examinations and their diagnoses were for PTSD; and the grant of service connection was for PTSD.    

The Board views the foregoing as pertaining to both a new and original claim.  The Veteran must understand that, as a matter of law, the proper effective date for service connection for an original or reopened claim cannot be earlier than the date of the receipt of the claim.  38 U.S.C. § 5110 (a).  No alternative prior date is applicable or possible.


Conclusion

The Board has carefully reviewed and considered the Veteran's February 2018 Board hearing testimony and that of W.M., as well as the Veteran's October 2017 correspondence; his statement accompanying his July 2016 Notice of Disagreement; his statements accompanying his February, March and December 2016 VA Appeals Forms 9; his three February 2016 Statements in Support of Claim; his August 2015 correspondence to his Congressional representative; his January 2015, July 2012 and November 2011 Statements in Support of Claim; his October 2011 statement; the January 2011 statements of his wife and of W.M.  Additionally, although earlier than the effective date at issue in this appeal, the Board has also reviewed from the period of January 1982 to July 1988 the Veteran's various hearing testimony; his statements and those of his wife, D.S., R.L.M and W.M.; and the 1986 letters of L.W. and J.L. from the office or the Veteran's representative, as well as the March 1987 article of PTSD.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorder and how it has affected his life.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and the others mentioned above are competent to provide statements of symptoms observable to his senses and events of which they have knowledge and there is no reason to doubt their credibility.  

However, the Board must emphasize 38 U.S.C. § 5110 determines the effective date for original claims for service connection, as well as reopened claims after final adjudication.  In either case, the proper effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."   There is no basis in law on which to challenge the date through a "freestanding" claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296   (2006).  Cf. Knowles v. Shinseki, 571 F.3d 1167   (Fed. Cir. 2009) (rejecting freestanding "finality claim").

For these reasons, the Board finds the effective date for service connection for PTSD of November 2, 2010 was correctly determined and no earlier date is applicable.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date prior to November 2, 2010 for the grant of service connection for post-traumatic stress disorder (PTSD) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


